NASH, J.
The order is not appealable. It disallows and overrules the objections of the administrators to the jurisdiction of the court, but is not final, as jurisdiction has not been exercised, and therefore does not involve a substantial right. Matter of Soule, 46 Hun, 661; Matter of Phalen, 51 Hun, 208, 4 N. Y. Supp. 408; Matter of Pearsall (Sup.) 4 N. Y. Supp. 365; Matter of Burnett, 15 N. Y. St. Rep. 116,
Neither party having raised the question of the appealability of the order, the appeal should be dismissed, without costs.
Appeal dismissed, without costs to either party. All concur.